              Case 1:17-cr-00611-AT Document 723 Filed 04/21/21 Page 1 of 5


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: _________________
                                                                    DATE FILED: 4/21/2021

               -against-
                                                                                 17 Cr. 611-10 (AT)
MIGUEL CALDERON,
     a/k/a “Mick,”                                                                    ORDER

                          Defendant.
ANALISA TORRES, District Judge:

       Defendant, Miguel Calderon, a prisoner serving his sentence at USP Canaan, moves for a

reduction of his term of imprisonment under the federal compassionate release statute, codified at 18

U.S.C. § 3582(c)(1)(A). Def. Mem., ECF No. 712. For the reasons stated below, Calderon’s motion is

DENIED.

                                            BACKGROUND

       On July 24, 2018, Calderon pleaded guilty to using and carrying a firearm, and aiding and

abetting the same, during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), and was sentenced to the mandatory minimum of 60 months’ imprisonment and three

years of supervised release. ECF Nos. 184, 373. Calderon has been incarcerated since his arrest in

January 2018, ECF No. 93, Def. Mem. at 1, and according to the Bureau of Prisons, his release date is

April 15, 2022. Def. Mem. at 2. Calderon represents that he has a halfway house date of October 15,

2021. Id.

       Calderon states that while incarcerated, he has had no disciplinary infractions, Def. Mem. at 3,

and he has taken several programs, including courses on finance and release preparation, Def. Mem. at

5. He indicates that he planned to obtain his GED while incarcerated, but the COVID-19 pandemic

prevented him from doing so. Id.
              Case 1:17-cr-00611-AT Document 723 Filed 04/21/21 Page 2 of 5




       On December 16, 2020, Calderon submitted a request for compassionate release to USP

Canaan’s warden, to which he received no response within thirty days. ECF No. 711 at 5–6. By letter

dated February 14, 2021, filed on February 19, 2021, Calderon moved pro se for compassionate release

and appointment of counsel, in light of the COVID-19 pandemic. ECF No. 711. The Court appointed

counsel, Def. Mem. at 1, and on March 8, 2021, Calderon filed a supplemental motion to reduce his

sentence under 18 U.S.C. § 3582(c)(1)(A) through his attorney. Def. Mem.

                                              DISCUSSION

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify terms

of imprisonment as follows:

       The court may not modify a term of imprisonment once it has been imposed except
       that—in any case—the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if it finds that—

       (i)     extraordinary and compelling reasons warrant such a reduction . . . and that such a
               reduction is consistent with applicable policy statements issued by the Sentencing
               Commission[.]

       Thus, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Calderon must meet the

exhaustion requirement and demonstrate that “extraordinary and compelling reasons” warrant a

reduction of his sentence. The Court should also consider the factors listed in 18 U.S.C. § 3553(a),

which, as applicable here, include:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant; [and]

       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;

                                                     2
              Case 1:17-cr-00611-AT Document 723 Filed 04/21/21 Page 3 of 5




               (B) to afford adequate deterrence to criminal conduct; [and]
               (C) to protect the public from further crimes of the defendant . . . .

18 U.S.C. § 3553(a).

       The Court finds, and the parties do not appear to dispute, that Calderon has exhausted his

administrative remedies. Gov’t Opp’n, ECF No. 716; ECF No. 711 at 5–6. Therefore, the Court only

addresses whether Calderon has stated an extraordinary and compelling reason for release, and if so,

whether that reason is outweighed by the § 3553(a) factors.

       The United States Sentencing Commission has defined “extraordinary and compelling reasons”

at U.S.S.G. § 1B1.13, cmt. n.1. See United States v. Ebbers, No. 02 Cr. 11443, 2020 WL 91399, at *4–5

(S.D.N.Y. Jan. 8, 2020). The definition, as relevant, states that extraordinary and compelling reasons for

modification exist where “[t]he defendant is . . . suffering from a serious physical or medical

condition . . . that substantially diminishes the ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii). The Second Circuit recently clarified, however, that where, as here, a motion for

compassionate release is brought by a defendant, rather than by the BOP, Guideline § 1B1.13 is “not

applicable.” United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020) (internal quotation marks

omitted). Accordingly, this Court is empowered to consider “the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before them in motions for compassionate

release,” and is not bound by Guideline § 1B1.13. Id. at 237.

       Courts have granted modified sentences in light of COVID-19 for defendants with illnesses or

injuries that make them particularly vulnerable to COVID-19. See, e.g., United States v. Yu, No. 90 Cr.

47, 2020 WL 6873474, at *4 (S.D.N.Y. Nov. 23, 2020) (collecting cases). By contrast, in cases where

such illnesses or injuries were absent, courts in this district have denied requests for compassionate

release. See, e.g., United States v. Brooks, No. 11 Cr. 206, 2020 WL 6946589, at *2 (S.D.N.Y. Nov. 24,

                                                      3
              Case 1:17-cr-00611-AT Document 723 Filed 04/21/21 Page 4 of 5




2020); United States v. Zehner, No. 19 Cr. 485, 2020 WL 1892188, at *2 (S.D.N.Y. Apr. 15, 2020). As

Calderon does not report any medical conditions, and his medical records do not reveal any, he does not

present an extraordinary and compelling reason to modify his sentence.

       Calderon argues that the “cruel circumstances” of his lockdown during the COVID-19 pandemic,

including lack of contact with his family because of USP Canaan’s suspending all visits, and the “the

difficulty and dangers of life in prison during the COVID-19 pandemic,” amount to an extraordinary and

compelling reason justifying his release. Def. Mem. at 2. He notes that the criminal activity for which

he was incarcerated occurred primarily in 2015 and early 2016, when he was 21, and arose from his

involvement in a neighborhood gang. Id. at 3. These circumstances, Calderon argues, are unlikely to

repeat now that he is in his late twenties and plans to move to a location far from the gang. Id. He

expects to be employed by E-Touch Services, a computer systems maintenance and repair company,

upon his release. Id.; id. at 8–9. Calderon has served over three quarters of his sentence. Id. at 2.

       The Court does not disregard the risk Calderon might face should he contract COVID-19. He

may be outside of the most acutely vulnerable group, but the novel coronavirus can have devastating

effects on even healthy individuals. The Government has an obligation to protect every person in its

custody from the threat COVID-19 presents. See Valentine v. Collier, 140 S. Ct. 1598, 1601 (2020)

(Sotomayor, J., statement respecting the denial of application to vacate stay) (“[I]n this pandemic . . .

inmates everywhere have been rendered vulnerable and often powerless to protect themselves from

harm. May we hope that our country’s facilities serve as models rather than cautionary tales.”). The

Court commends Calderon for taking steps to improve himself while incarcerated. But, none of these

circumstances present an extraordinary and compassionate reason for release. United States v.

Marmolejos, No. 19 Cr. 626, 2021 WL 807128, at *3–4 (S.D.N.Y. Mar. 3, 2021).




                                                     4
             Case 1:17-cr-00611-AT Document 723 Filed 04/21/21 Page 5 of 5




                                           CONCLUSION

       Accordingly, Calderon’s motion for release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The

Clerk of Court is directed to terminate the motions at ECF Nos. 711 and 712.

       SO ORDERED.

Dated: April 21, 2021
       New York, New York




                                                   5
